Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greg Lunt on 3/19/2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for enabling search services to highlight documents, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising:
creating, via an internal search service, a highlight index that comprises an analyzer for at least one specified type of document, the analyzer comprising at least a portion of executable software code configured to analyze a document of the specified document type, wherein the internal search service has access to the full content of the document;
creating an in-memory highlight index for a highlight service that is a replica of an original index from an external search service, wherein the in-memory replica highlight index includes a specified field that is additional to existing fields in the original index, and wherein creating the highlight index comprises creating a dummy document attribute field and populating the dummy document attribute field with a same predetermined value for each document in the highlight index;
receiving a search query configured for the external search service and the document that is of the specified document type and that comprises a search result for the search query, the external search service having limited access to the document to reduce security concerns, such that the external search service is only able to access a portion of the document, wherein the external search service is configured to tokenize the search results for the search query, allowing access to per-field analyzers defined in the original index;
querying the highlight index in order to retrieve the analyzer for the type of document from the highlight index, wherein the querying includes request parameters that force a search hit on the in-memory highlight index by matching the additional field with the predefined value, and wherein querying the highlight index comprises searching for at least one document where a value of the dummy document attribute field comprises the predetermined value; and
sending the analyzer including its corresponding computer-executable software code, the document formatted to be displayed with highlights by the internal search service, and the search query wrapped in a highlight query from the internal search service 

2.	(Original) The computer-implemented method of claim 1, wherein creating the highlight index comprises creating a search index that comprises exactly one document.

3.	(Canceled)

4.	(Original) The computer-implemented method of claim 1, wherein creating, via the internal search service, the highlight index that comprises the analyzer for the type of document comprises duplicating an analyzer from the external search service for the type of document.

5.	(Original) The computer-implemented method of claim 1, wherein the external search service only stores a portion of the contents of the document.

6.	(Original) The computer-implemented method of claim 1, wherein receiving the search query configured for the external search service comprises receiving the search query from the external search service.

7.	(Original) The computer-implemented method of claim 1, wherein receiving the document that comprises the search result for the search query comprises receiving the 

8.	(Previously Presented) The computer-implemented method of claim 1, further comprising displaying, by the external search service, a displayed search result for the search query that comprises an identifier of the document and the highlighted string.

9.	(Currently Amended) A system for enabling search services to highlight documents, the system comprising:
a creation module, stored in memory, that: 
creates, via an internal search service, a highlight index that comprises an analyzer for at least one specified type of document, the analyzer comprising at least a portion of executable software code configured to analyze a document of the specified type, wherein the internal search service has access to the full content of the document; and

creates an in-memory highlight index for a highlight service that is a replica of an original index from an external search service, wherein the in-memory replica highlight index includes a specified field that is additional to existing fields in the original index, the additional field including a predefined value, and wherein creating the highlight index comprises creating a dummy document attribute field and populating the dummy document attribute field with a same predetermined value for each document in the highlight index;



a querying module, stored in memory, that queries the highlight index in order to retrieve the analyzer for the type of document from the highlight index, wherein the querying includes request parameters that force a search hit on the in-memory highlight index by matching the additional field with the predefined value, and wherein querying the highlight index comprises searching for at least one document where a value of the dummy document attribute field comprises the predetermined value;

a sending module, stored in memory, that sends the analyzer including its corresponding computer-executable software code, the document formatted to be displayed with highlights by the internal search service, and the search query wrapped in a highlight query from the internal search service 


10.	(Original) The system of claim 9, wherein the creation module creates the highlight index by creating a search index that comprises exactly one document.

11.	(Canceled)

12.	(Original) The system of claim 9, wherein the creation module creates, via the internal search service, the highlight index that comprises the analyzer for the type of document by duplicating an analyzer from the external search service for the type of document.

13.	(Original) The system of claim 9, wherein the external search service only stores a portion of the contents of the document.

14.	(Original) The system of claim 9, wherein the receiving module receives the search query configured for the external search service by receiving the search query from the external search service.

15.	(Original) The system of claim 9, wherein the receiving module receives the document that comprises the search result for the search query by receiving the document from a data store after the document has been retrieved from the data store via sending the data store a document identifier found by the external search service.

16.	(Previously Presented) The system of claim 9, further comprising a displaying module, stored in memory, that displays, by the external search service, a displayed search result for the search query that comprises an identifier of the document and the highlighted string.

17.	(Currently Amended) A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
create, via an internal search service, a highlight index that comprises an analyzer for at least one specified type of document, the analyzer comprising at least a portion of executable software code configured to analyze a document of the specified type, wherein the internal search service has access to the full content of the document;

create an in-memory highlight index for a highlight service that is a replica of an original index from an external search service, wherein the in-memory replica highlight index includes a specified field that is additional to existing fields in the original index, the additional field including a predefined value, and wherein creating the highlight index comprises creating a dummy document attribute field and populating the dummy document attribute field with a same predetermined value for each document in the highlight index;

receive a search query configured for the external search service and the document that is of the specified document type and that comprises a search result for the search query, the external search service having limited access to the document to reduce security concerns, such that the external search service is only able to access a portion of the document, wherein the external search service is configured to tokenize the search results for the search query, allowing access to per-field analyzers defined in the original index;

query the highlight index in order to retrieve the analyzer for the type of document from the highlight index, wherein the querying includes request parameters that force a search hit on the in-memory highlight index by matching the additional field with the predefined value, and wherein querying the highlight index comprises searching for at least one document where a value of the dummy document attribute field comprises the predetermined value; and

send the analyzer including its corresponding computer-executable software code, the document formatted to be displayed with highlights by the internal search service, and the search query wrapped in a highlight query from the internal search service 

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein the one or more computer-readable instructions cause the computing device to create the highlight index by creating a search index that comprises exactly one document.

19.	(Canceled)

20.	(Original) The non-transitory computer-readable medium of claim 17, wherein the one or more computer-readable instructions cause the computing device to create, via the internal search service, the highlight index that comprises the analyzer for the type of document by duplicating a analyzer from the external search service for the type of document.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the amended limitations in the independent claims 1, 9 and 17.
Dependent claims 2, 4-8, 10, 12-16, 18 and 20 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-2, 4-10, 12-18 and 20 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




3/23/2021



/ALEX GOFMAN/Primary Examiner, Art Unit 2163